Exhibit 10(pp)

POTASH CORPORATION OF SASKATCHEWAN INC.

CEO Multi-Year Incentive Plan

 

Award Type:

Full-value stock units, either Restricted Stock Units (“RSUs”) or Deferred Share
Units (“DSUs”), as selected by CEO. In December 2014, CEO confirmed his election
of DSUs. Each unit represents the value of one share of Potash Corporation
common stock.

 

Grant Date:

July 1, 2014 general terms agreed pursuant to the employment agreement.

 

For accounting purposes, February 20, 2015 will be the grant date, when the
vesting terms are confirmed. DSUs will not appear in the summary compensation
table or other tables until next year.

 

Number of Units:

187,454 units, which is $7.5 million divided by average price of a share of
Potash Corporation common stock on the TSX averaged over the 20 trading days
prior to July 1, 2014.

 

Grant Date Fair Value:

To be determined by accountants based on a number of factors, including the
assessment of likelihood of satisfaction of performance vesting conditions,
expected duration and dividend equivalent rights.

 

Earned Units:

CEO will earn a number of the units based on Company performance and individual
performance during the period July 1, 2014 through December 31, 2015. 50% of the
units (93,727 units) may be earned based on achievement of Company performance
metrics and 50% of the units (92,727 units) may be earned based on achievement
of individual CEO performance metrics.

 

Company Performance Metrics and Individual CEO Performance Metrics:

Attached is Schedule A which sets forth the metrics to determine the number of
earned units based on the achievement of Company performance metrics and
Schedule B which sets forth the metrics to determine the number of earned units
based on the achievement of CEO individual performance metrics. Schedule C sets
forth a flow chart illustrating the calculations set forth on Schedules A and B.
The attached schedules set forth (1) the component metrics, (2) the weighting of
each component metric, (3) the manner in which the component metric is to be
measured and (4) the achievement necessary to achieve that component metric. The
total of the units earned will be sum of the units earned for the component
metrics.

 

Vested Units:

CEO will vest in the number of earned units (as calculated above) based on
continued employment through the third anniversary of the grant date.

 



--------------------------------------------------------------------------------

Additional Units on Account of Dividend Like Amount:

CEO will be entitled to additional units on account of dividend-like amounts
based on procedures equivalent to those under the Company’s Deferred Share Unit
Plan for Non-Employee Directors, as in effect on July 1, 2014 (the “Directors
Deferred Share Unit Plan”). For such purposes, the additional number of units
will be calculated assuming that the CEO was granted on July 1, 2014 a number of
units equal to the number of units actually earned, as calculated above. The
number of additional units will be the sum of the number of additional units
calculated as described in the following sentence on each date on which a
dividend is declared and paid by the Company on its common shares between
July 1, 2014 and the “entitlement date” (as defined below). The number of
additional units on each such date shall be the quotient determined by dividing:
(1) the product of (a) the amount of each such dividend on a per shares basis
(excluding stock dividends, but including dividends which may be paid in cash or
in shares at the option of the shareholder) by (b) the sum of the number of
earned units plus any additional units accrued as of the record date for the
payment of such dividend, by (2) the market value of a common share on the
payment date of such dividend, with fractions computed to four decimal places.
CEO shall only be entitled to any additional units to the extent that the earned
units have become vested.

 

Consequence of Change In Control:

Per 3.3.3 of employment agreement, full vesting if a change in control occurs
during vesting period and either (1) the Company terminates the CEO without just
cause or (2) the CEO terminates for good reason.

 

Settlement:

The award will settle in cash. Since DSUs were selected, vested units will be
settled in cash based on the date of the CEO’s termination of employment under
settlement procedures equivalent to those under the Company’s Director’s
Deferred Share Unit Plan. Under such procedures, the CEO generally will be
permitted to select an “entitlement date” over a specified extended period
ending on the first day of December in the calendar year immediately following
the calendar year in which termination of employment occurs. The vested units,
and any additional units credited through dividend-like amounts, generally will
be valued on the CEO’s selected entitlement date and the cash amount will be
delivered to the CEO on the fourteenth day after the entitlement date.

 

Administration of the Plan:

This Plan shall be administered by the Compensation Committee of the Board of
Directors. The Compensation Committee shall have full and complete authority to
interpret this Plan and the schedules, to prescribe such rules and regulations
and to make such other determinations as it deems necessary or desirable for the
administration of this Plan. All actions taken and decisions made by the
Compensation Committee shall be final, conclusive and binding on all parties
concerned.

 



--------------------------------------------------------------------------------

SCHEDULE A

Company Performance Metrics

 

TSR Peers: TSR Relative to Peers (Reported in (Home) Currency) (50%)

 

·      Agrium

 

·      APC

 

·      CF Industries

 

·      Intrepid

 

·      K + S

 

·      ICL

 

·      Mosaic

 

·      SQM

 

·      Uralkali

 

·      Yara

 

·      July 1, 2014 – December 31, 2015

 

Change in EPS

(25%)

 

·      July 1, 2014 – December 31, 2015
vs. January 1, 2013 – June 30, 2014

 

Change in CFPS before Working Capital

(25%)

 

·      July 1, 2014 – December 31, 2015
vs. January 1, 2013 – June 30, 2014

 

TSR Vesting Schedule:

 

·      #1 to #4: 100% Vesting

·     #5 to #7: 75% Vesting

·     #8: 50% Vesting

·     #9 to #11: 0% Vesting

 

EPS and CFPS Vesting Schedule:

 

·      Zero or less: 0% Vesting

·     10% or more: 100% Vesting

·     Results greater than zero but less than 10% will be interpolated

 

The Compensation Committee shall have the authority to confirm in its reasonable
discretion that the TSR peer group remains intact, appropriate and relevant at
the end of the performance period (i.e., as of December 31, 2015).



--------------------------------------------------------------------------------

SCHEDULE B

Individual CEO Performance Metrics

 

Goal Goal
Weighting

 

Goal 1 - Leadership Team:

 

Assess strengths of organizational structure and leadership team to ensure
optimal performance

 

15%

Goal 2 – Knowledge:

 

Develop and demonstrate depth of knowledge regarding the company and industry,
including a strong understanding of key markets and operations

 

15%

Goal 3 – Communication & Engagement:

 

Provide leadership for PotashCorp through ongoing engagement and communication
with key stakeholders, including investors, employees and communities

 

10%

Goal 4 – Governance:

 

Lead Board and management interaction, ensuring transparency and alignment

 

15%

Goal 5 – Strategy:

 

Together with the leadership team, review and evolve the company’s strategic
objectives, including a comprehensive review of opportunities and risks
associated with current assets, investments and growth opportunities

 

25%

Goal 6 – Compensation Plans:

 

Review and assess incentive compensation plans to ensure they reward
performance, align with shareholder interests and are competitive

 

10%

Goal 7 – Performance Evaluation & Succession:

 

Develop a company-wide performance-based evaluation process to assess individual
performance and prepare for succession in the key business units

 

10%

Goal 8 – Safety, Health & Environment: Discretionary: -100% to +30% of
Sub-Total Product

 

As an overarching objective, the Compensation Committee has the discretion to
adjust the CEO’s STIP for overall safety, health and environmental performance
during the year. Discretionary adjustment will be within the parameters of the
STIP program (i.e., minimum payout of nil for extremely poor overall
performance, maximum payout of +30% for very strong performance)

 

-100%
to


+30%



--------------------------------------------------------------------------------

Goal Performance

Goal Rating

Exceeded above and beyond

10

Met all of goal

8

Met most of goal

6

Fell well short of goal

4

Did not perform goal

0

 

Multiplier

Composite Rating

0

3.99

0.40

4

0.70

6

1.00

8

1.30

10



--------------------------------------------------------------------------------

SCHEDULE C

(See attached)



--------------------------------------------------------------------------------

LOGO [g863198g73k44.jpg]